Citation Nr: 1646554	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a result of exposure to chemical substances in the water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a VA Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was initially certified to the Board by the Roanoke RO.  Jurisdiction is currently with the Montgomery, Alabama RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record. 

In April 2015, the Board remanded this matter for further evidentiary development.

The Board notes that in May 2016, the Veteran filed a claim of entitlement to service connection for military sexual assault using VA Form 21-526EZ.  In September 2016, he filed additional claims of entitlement to service connection for sleep apnea, depression, and anxiety also using VA Form 21-526EZ.  In September 2016, the Veteran submitted a statement in support of claim for posttraumatic stress disorder (PTSD) secondary to personal assault, to include a report of taking medication for depression, anxiety, PTSD, nightmares, and mood swings.  Since then, it appears the AOJ has been conducting development on these matters but that it has not yet adjudicated these matters.  Accordingly, the Board will refer these issues back to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Pursuant to the April 2015 Board remand, the Veteran underwent VA examination in October 2015.  The purpose of the examination was to obtain a medical opinion as to the likely etiology of the Veteran's respiratory disability, including asthma and chronic obstructive pulmonary disease (COPD), to include consideration of his service at Camp Lejeune during service in the 1980s.  In particular, the examiner was asked to provide an opinion as to whether it was at least as likely as not that a respiratory disorder otherwise began in or was related to the Veteran's active service, with consideration of symptoms of shortness of breath and upper body weakness during field exercises.  

The October 2015 VA examination report noted a diagnosis of asthma.  Following examination of the Veteran, the examiner opined that the Veteran's respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided reasoning to support his opinion that there was no medical evidence to suggest the Veteran's asthma was a result of exposure to contaminated water in Camp Lejeune during service.

However, the examiner did not provide an opinion regarding whether the Veteran's respiratory disorder otherwise began in or was related to his active service, to include consideration of his in-service complaints of respiratory issues as reported throughout the record and as reflected in his service treatment records.  Thus, a remand is required to obtain a new medical opinion.

Additionally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until the records are obtained, or it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Return the claims file, to include a copy of this remand, to the October 2015 VA examiner for an addendum opinion.  If the examiner who drafted the October 2015 opinion is unavailable, the opinion should be rendered by an appropriate VA medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following review of the claims file, the reviewing examiner is asked to provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that a respiratory disorder otherwise began in or is related to the Veteran's active service, with consideration of symptoms of shortness of breath and upper body weakness during field exercises, to include the May 1982 and February 1984 service treatment records.  

A complete rationale must be provided for the opinion based on the facts and reliable medical principles.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





